Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3(ii) By-laws of Honeywell International Inc. Amended as of April 28, 2008 TABLE OF CONTENTS ARTICLE IOFFICES 1 SECTION 1. Registered Office 1 SECTION 2. Other Offices 1 ARTICLE IIMEETINGS OF STOCKHOLDERS 1 SECTION 1. Place of Meetings 1 SECTION 2. Annual Meetings 1 SECTION 3. Special Meetings 1 SECTION 4. Notice of Meetings 2 SECTION 5. Quorum 2 SECTION 6. Order of Business 2 SECTION 7. Voting 2 SECTION 8. Inspectors 3 ARTICLE IIIDIRECTORS 3 SECTION 1. Powers 3 SECTION 2. Number, Election and Terms 3 SECTION 3. Advance Notice of Stockholder Business and Nominations 5 SECTION 4. Place of Meetings 7 SECTION 5. Regular Meetings 7 SECTION 6. Special Meetings 8 SECTION 7. Notice of Meetings 8 SECTION 8. Quorum and Manner of Acting 8 i SECTION 9. Resignation 8 SECTION 10. Removal of Directors 8 SECTION 11. Compensation of Directors 8 ARTICLE IVCOMMITTEES OF THE BOARD 8 SECTION 1. Appointment and Powers of Audit Committee 9 SECTION 2. Other Committees 9 SECTION 3. Action by Consent; Participation by Telephone or Similar Equipment 9 SECTION 4. Changes in Committees; Resignations; Removals 10 ARTICLE VOFFICERS 10 SECTION 1. Number and Qualifications 10 SECTION 2. Resignations 10 SECTION 3. Removal 10 SECTION 4. Vacancies 10 SECTION 5. Chairman of the Board 11 SECTION 6. Vice Chairman of the Board 11 SECTION 7. Chief Executive Officer 11 SECTION 8. President 11 SECTION 9. Vice Presidents 11 SECTION 10. General Counsel 11 SECTION 11. Treasurer 11 SECTION 12. Secretary 12 SECTION 13. Controller 12 SECTION 14. Bonds of Officers 12 SECTION 15. Compensation 12 ii SECTION 16. Officers of Operating Companies or Divisions 12 ARTICLE VICONTRACTS, CHECKS, LOANS, DEPOSITS, ETC 12 SECTION 1. Contracts 12 SECTION 2. Checks, etc 13 SECTION 3. Loans 13 SECTION 4. Deposits 13 ARTICLE VIICAPITAL STOCK 13 SECTION 1. Stock Certificates and Uncertificated Shares 13 SECTION 2. List of Stockholders Entitled to Vote 13 SECTION 3. Stock Ledger 14 SECTION 4. Transfers of Capital Stock 14 SECTION 5. Lost Certificates 14 SECTION 6. Fixing of Record Date 14 SECTION 7. Registered Owners 15 SECTION 8. Rights Plans 15 ARTICLE VIIIFISCAL YEAR 15 ARTICLE IXSEAL 15 ARTICLE XWAIVER OF NOTICE 15 ARTICLE XIAMENDMENTS 16 ARTICLE XIIEMERGENCY BY-LAWS 16 SECTION 1. Emergency Board of Directors 16 SECTION 2. Membership of Emergency Board of Directors 16 SECTION 3. Powers of the Emergency Board 16 iii SECTION 4. Stockholders' Meeting 16 SECTION 5. Emergency Corporate Headquarters 17 SECTION 6. Limitation of Liability 17 iv By-laws of Honeywell International Inc. ARTICLE I OFFICES SECTION 1. Registered Office . The registered office of Honeywell International Inc. (hereinafter called the Corporation) within the State of Delaware shall be in the City of Wilmington, County of New Castle. SECTION 2. Other Offices . The Corporation may also have an office or offices and keep the books and records of the Corporation, except as may otherwise be required by law, in such other place or places, either within or without the State of Delaware, as the Board of Directors of the Corporation (hereinafter called the Board) may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION 1. Place of Meetings . All meetings of Stockholders of the Corporation shall be held at the registered office of the Corporation in the State of Delaware or at such other place, within or without the State of Delaware, as may from time to time be fixed by the Board or specified or fixed in the respective notices or waivers of notice thereof. SECTION 2. Annual Meetings . The annual meeting of Stockholders of the Corporation for the election of directors and for the transaction of any other proper business shall be held at 10:00 a.m. on the last Monday of April of each year, or on such other date and at such other time as may be fixed by the Board. If the annual meeting for the election of directors shall not be held on the day designated, the Board shall cause the meeting to be held as soon thereafter as convenient. SECTION 3. Special Meetings . Special meetings of Stockholders, unless otherwise provided by law, may be called at any time by the Board pursuant to a resolution adopted by a majority of the then authorized number of directors (as determined in accordance with Section 2 of Article III of these By-laws), or by the Chief Executive Officer or by the written request of the holders of not less than twenty-five percent of the outstanding shares of the Corporations common stock, filed with the Secretary of the Corporation. Any such call must specify the matter or matters to be acted upon at such meeting, each of which must be a proper subject for Stockholder action under applicable law. In addition, Stockholders holding sufficient shares to call a special meeting of Stockholders must also provide a brief description of the business desired to be brought before the meeting (including the complete text of any resolution and any amendment to any Corporation document intended to be presented at the meeting), the reasons for conducting such business at a special meeting of Stockholders, any other information which may be required pursuant to these By-laws or which may be required to be disclosed under the Delaware General Corporation Law or included in a proxy statement filed pursuant to the rules of the Securities and Exchange Commission, and, as to the Stockholders calling the meeting and the beneficial owners on whose behalf the meeting is being called, (i) their name and address, as they appear on the Corporations books, (ii) the class and number of shares of the Corporation which are owned beneficially or of record, and (iii) any material interest in the business to be brought before the meeting. Upon the written request of any person or persons who have called a special meeting, it shall be the duty of the Secretary of the Corporation to fix the date of the meeting which shall be held at such date and time as the Secretary may fix, not less than 10 nor more than 60 days after the receipt of the request (provided that such request complies with all applicable provisions of these By-laws), and to give due notice thereof in accordance with the applicable provisions of these By-laws. Only matters as are stated in the notice of a special meeting of Stockholders shall be brought before and acted upon thereat. SECTION 4. Notice of Meetings . Notice of each meeting of Stockholders, annual or special, shall be in writing, shall state the place, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Unless otherwise provided by law, the written notice of any meeting shall be given not less than 10 nor more than 60 days before the date of the meeting to each Stockholder entitled to vote at the meeting. If mailed, notice is given when deposited in the United States mail, postage prepaid, directed to the Stockholder at his address as it appears on the records of the Corporation.
